John Paul Stevens: We'll hear argument in Number 01-1444, Chavez against Martinez. Mr. Robbins, whenever you're prepared, you may proceed.
Lawrence S. Robbins: Thank you, Justice Stevens, and may it please the Court: The Ninth Circuit held in this case that petitioner Ben Chavez could not assert a qualified immunity defense to a section 1983 lawsuit alleging that his interrogation of respondent violated the Fifth and Fourteenth Amendments. We believe that ruling to be mistaken. First, there was no constitutional violation at all on these facts. But second, if there was a constitutional right implicated, that right was not clearly established in the particularized sense required by this Court's qualified immunity cases. Officer Chavez could not reasonably have known that what he was doing violated that right, and the judgment of the Ninth Circuit should, therefore, be reversed.
John Paul Stevens: May I ask this question on that point that you addressed before you get through? Supposing he thought at the time of the questioning that the material... the answers would be used in evidence later on, and he knew that it would have been a violation of the Constitution to use those answers later on. Would he be entitled to qualified immunity then?
Lawrence S. Robbins: Yes, because the Constitution... well, because the first inquiry would be has the Constitution been violated. Whether he thought--
John Paul Stevens: But your... I'm just directing my question at... you sort of said even assuming a constitutional violation, he nevertheless is entitled to good faith immunity. And I'm saying, well, assume the... the facts I've just granted, including an assumption that the... it would have been a constitutional violation to use the evidence.
Lawrence S. Robbins: --Well, I think... I think the... the answer is that while... while he might have believed that the Constitution would in time be violated, because he could not himself violate it, he couldn't... he couldn't be liable under section 1983 for committing a Fifth Amendment violation. So the point is you don't even get to the question of clearly established if there's no established constitutional violation at all.
Antonin Scalia: But we... we do somehow extend the Fifth Amendment protection to the period before the actual introduction of the evidence in a criminal trial. That is to say, we... we permit a witness to refuse to answer unless the witness is given... is given immunity from prosecution. Now, how do you explain that, unless somehow the Fifth Amendment has some antecedent application before the evidence is actually--
Lawrence S. Robbins: Well--
Antonin Scalia: --introduced at trial?
Lawrence S. Robbins: --I... I think you've put it exactly right. It has some antecedent application. That is to say, it applies prior to the moment at which it's actually violated. The premise is we need to ensure against... in a way it's a prophylactic protection much like Miranda is. That is to say, we will let you assert it in what is concededly, for example, a civil litigation setting, a simple deposition. No one would suggest that that is a use in a criminal case. But we allow you to assert it because if we didn't, it would compromise your ability to ensure that the right is protected later.
Anthony M. Kennedy: Well, suppose in a civil case, the judge orders the witness confined to custody until he testifies in violation of what we can say in common parlance is his Fifth Amendment right to self-incrimination. Is that not a violation then and there to... to confine the... the defendant until he testifies?
Lawrence S. Robbins: I think it is consistent with a body of well... well-developed law that to penalize someone, particularly through that kind of a sanction, for the assertion of a right is in the nature of a... sort of an unconstitutional condition. And there's a well-established body of law that says--
Anthony M. Kennedy: I... I don't know that we usually talk about a violation as an unconstitutional condition. We... we would say, Your Honor, I want my client released because you are violating his Fifth Amendment rights.
Lawrence S. Robbins: --But I... I--
Anthony M. Kennedy: And I think in a very realistic... real sense you are.
Lawrence S. Robbins: --Yes. I... I think there is a body of case law that says that if you are punished for the assertion of a right, then under the Constitution you can be relieved of that coercion. However... but let me be clear... the actual violation of the Fifth Amendment is exactly what the text of the Fifth Amendment says. It says that your right is not to be a witness against yourself in a criminal case. I suggest, Justice Kennedy, that the result... that the holding in Murphy against the Waterfront Commission is inexplicable if you believe, as the Ninth Circuit does, that it is sufficient simply to coerce an otherwise incriminating statement because in Murphy against the Waterfront Commission, the holding of that case is that the State court was correct in requiring the witness to testify even though there wasn't a statute that protected him against incrimination because the Fifth Amendment itself provides the fail-safe that if you are coerced into giving an otherwise incriminating statement, it cannot be used against you. And my central submission on the Fifth Amendment point... and of course, this is before we even get to the question whether Office Chavez could have... you know, has qualified immunity. Our central submission on this is that you don't even have to get to that point because the fail-safe of the Fifth Amendment ensures that Mr. Martinez's statements could not be used against him in a criminal case if they were indeed legally compelled--
Stephen G. Breyer: What... what in your opinion in the Constitution prevents a policeman from going and beating up a witness?
Lawrence S. Robbins: --The Fourteenth Amendment.
Stephen G. Breyer: So, the Fourteenth Amendment means that you could... in other words, your... your client could have violated the Fourteenth Amendment if... other things being equal--
Lawrence S. Robbins: Well--
Stephen G. Breyer: --because he was a witness. He gets at least... at least the suspect--
Lawrence S. Robbins: --Yes.
Stephen G. Breyer: --gets the same pre-trial protection as a witness would, and the Fourteenth Amendment prevents coercion being used against a witness who doesn't want to testify.
Lawrence S. Robbins: Well, let's be clear. It doesn't prevent all coercion. It prevents a subset of coercion that shocks the conscience for purposes of the... the substantive component of due process.
Speaker: The substantive due process.
Sandra Day O'Connor: Yes, Justice O'Connor.
Lawrence S. Robbins: That's correct. But... but I think it is important that we not torture the language of the Fifth Amendment to accommodate the worry that police officers will torture witnesses because that concern is completely... can be completely accommodated, and routinely is in the courts of appeals, under the aegis of the--
Stephen G. Breyer: You're not saying... those things that would violate the Fifth Amendment weren't introduced into trial do violate the Fourteenth Amendment for the similar reasons.
Lawrence S. Robbins: --I'm sorry.
Stephen G. Breyer: Well, I mean, could you say--
Lawrence S. Robbins: Yes.
Stephen G. Breyer: --that those things... you could say that.
Lawrence S. Robbins: Yes. You... you could say--
Stephen G. Breyer: All right. Then why didn't he violate the Fourteenth Amendment?
Lawrence S. Robbins: --Well, he... well, again, let me... I... I want to answer that, but I... I... because this is a qualified immunity case, I always want to drop the footnote that we have an extra layer of protection here arising from the fact that none of these propositions could have been... none of the propositions adverse to us could plausibly be said to be clearly established within the right sense of the term. Getting to your question, Justice Breyer, he did not violate the substantive component of the Due Process Clause because that inquiry turns on a set of concerns, including did the acts shock the conscience. Were they committed with the intent to harm the witness in the sense required by Sacramento against Lewis? The failure of the Ninth Circuit in this case with respect to the substantive due process analysis was that it thought that any interrogation which would render a statement involuntary and therefore inadmissible at trial must, therefore, give rise to a freestanding substantive due process claim, actionable and enforceable under section 1983. That's just wrong.
Ruth Bader Ginsburg: Mr. Robbins, going back to the Fifth Amendment self-incrimination privilege, I take it the thrust of your argument is that a police officer who fails to give Miranda warnings quite deliberately, doesn't say you have a right to remain silent, doesn't say any of the rest of it, never commits a violation of 1983 unless and until there's attempt to use the information in court. So you can say, police officer, you're not required to give Miranda warnings if we're not going to use this testimony in court.
Lawrence S. Robbins: I am saying... I think the answer to that is yes. The... the--
Ruth Bader Ginsburg: So that the Miranda is... is not an obligation of the police officer.
Lawrence S. Robbins: --I... I respectfully beg to differ, and I... I also think... I must say, given the prominence of the Miranda discussion in the respondent's brief and in the green... green brief supporting respondent, I believe the Miranda concerns in this case are an utter red herring, and let me say why. The sanction for the violation of Miranda is, in fact, that the statements taken in violation of Miranda cannot be used in the direct case of the government. That's the penalty for Miranda, and if that happens, you get the statement struck in the direct case for the government.
Ruth Bader Ginsburg: But there... you're saying there is no 1983 penalty. The penalty is you can't--
Lawrence S. Robbins: I... I think there is no 1983 penalty, but the suggestion that as a consequence, because you don't have a freestanding section 1983 claim when the evidence never comes in, when the statement is never offered, the suggestion that that is therefore going to be... send a signal to police officers that they should violate Miranda, you know, at their... at their discretion I think is terribly mistaken, and for a very important reason and it's this: If you don't give Miranda warnings, you run a serious risk that the failure to give those warnings will be taken as part of the calculus under the Fifth Amendment voluntariness inquiry. And a statement which is involuntary for Fifth Amendment purposes is unusable for any purpose at all, direct case, impeachment, derivative use. The government then has to put on a Kastigar hearing to show that all of its evidence was independently derived, which is, as the Court said in Kastigar, a heavy burden for the government to meet. It is a fool's errand I suggest, Justice Ginsburg... a fool's errand... to go about deliberately violating Miranda simply because the violation will not cause... give rise to a section 1983 violation.
Anthony M. Kennedy: --I... I just have to tell you, I... I can see your... your point on Miranda. Miranda is an exclusionary rule. But I'm not sure that all of the Fifth Amendment is... is treated in that way because of the questions we've initially covered.
Lawrence S. Robbins: Well--
Anthony M. Kennedy: If... if you beat the defendant to get the defendant... to get the confession, it seems to me there's a very strong argument that that is a Fifth Amendment violation--
Lawrence S. Robbins: --I think--
Anthony M. Kennedy: --A Self-incrimination Clause violation.
Lawrence S. Robbins: --I think... respectfully, Justice Kennedy, I think there is a wealth of this Court... this Court's cases that cannot be reconciled with the proposition that coercing a statement is enough by itself to constitute a Fifth Amendment violation.
Stephen G. Breyer: All right. You... I think you could say after... after 30 years or 50 years of... of jurisprudence, policemen know they're not supposed to beat up suspects or the... the equivalent. And... and you can say, all right, at this point, I would think that does shock the conscience for a policeman to beat a confession out of somebody, and so I don't care if you call it Fourteenth or Fifth. But then the question here would be, why in heaven's name, when the person is undergoing serious pain, or he thinks he's dying, where the doctors are saying, get out of here, et cetera, whatever they're saying, and he continues to press and then says, well, you're going to get your treatment after you confess... not confess... after... after you answer my question. What were you doing? Then we'll treat you. He says, you want your treatment, you'd better... you better say something, et cetera, et cetera. Why isn't that the equivalent of beating somebody up?
Lawrence S. Robbins: Well, let me attempt, if... if I might, Justice Breyer, to... to very quickly answer Justice Kennedy's question. I... I think the belief that the Ninth Circuit held that it's enough under the Fifth Amendment simply to coerce a statement that would otherwise be incriminating cannot be reconciled with Murphy and with the... with Balsys, with the immunity cases, with all the cases that stand for the proposition that so long as the use immunity has not been compromised, you do not yet have a substantive Fifth Amendment violation. To turn, Justice Breyer, to your question, I acknowledge that there is coercion in this case. We don't... we don't blanch on that. There was coercion and the facts of this case are tragic, but the... but the reality is this. This officer was there to find out a very important piece of information under extraordinarily exigent circumstances.
Ruth Bader Ginsburg: Well, was this tried below with a Fourteenth Amendment substantive due process claim?
Lawrence S. Robbins: I don't know that it was denominated substantive due process. I think--
Ruth Bader Ginsburg: Is that in the case?
Lawrence S. Robbins: --I--
Ruth Bader Ginsburg: I mean, is it open to resolution on that basis?
Lawrence S. Robbins: --There's... there's no question that the Ninth Circuit decided a Fourteenth Amendment due process question. I don't think they... they labeled it substantive versus procedure. And indeed, as we suggest--
Ruth Bader Ginsburg: Well, if--
Lawrence S. Robbins: --they conflated the two.
Ruth Bader Ginsburg: --if... if we think the facts here show sufficient coercion to rise to the level of a violation of substantive due process under the Fourteenth Amendment, should the judgment be affirmed--
Lawrence S. Robbins: No.
Ruth Bader Ginsburg: --but on a different basis?
Lawrence S. Robbins: The judgment must be reversed, first, because there is not even a suggestion that the intent to harm requirement under Sacramento against Lewis has been satisfied. And under this... in this kind of a case, you cannot have a substantive due... due process violation without that. No one before you today has argued that that Sacramento against Lewis--
William H. Rehnquist: What is... what is the source of the substantive... of the intentional harm requirement?
Lawrence S. Robbins: --Is that... the source I... I suggest is the... the principles this Court articulated in Sacramento against Lewis for police conduct that's taken in enormous haste where... where there is not the opportunity for a second chance. But let me go... there's a terribly important thing, Justice O'Connor, I have not yet gotten to say in answer to your question. The further and perhaps most fundamental reason why it would be a mistake, I respectfully suggest, to affirm this judgment, even on the due process argument, is that this is a qualified immunity case. So you must conclude not only that on balance this rises to the shock-the-conscience standard, but that it does so with such remarkable clarity that it must have been surely apparent to this officer that he was violating that standard. You cannot find that on this record. The Ninth Circuit thought so because of Mincey, which is a fair trial and admissibility of evidence case, not a freestanding substantive due process case and which had all manner of important differences from the facts of this case, including an absence... a total absence... of exigency. With the Court's permission--
Ruth Bader Ginsburg: Exigency. May I ask you a question about that? You said the man was dying. This was the only... only chance. But there was an eyewitness, Flores, to this entire thing. Why wasn't it enough for the police, if they wanted some view other than the police officers who engaged in the... in the shooting, just to interview Flores?
Lawrence S. Robbins: --Well, I... I think the record suggests that he was not a completely clear... did not have a completely clear view of the facts. But he's just one witness. This is the man who was there.
Ruth Bader Ginsburg: Wouldn't he be a lot clearer than a man who... who is... who has been blinded, who has... was paralyzed, who's under heavy medication?
Lawrence S. Robbins: Well, he... he was the most important non-police witness to these events, and I suggest that the officer would have been derelict not to have found out what happened from him, which is what he was trying to do. And with the Court's permission, I'd like to reserve the balance of my time.
William H. Rehnquist: Yes, you may do so, Mr. Robbins. Mr. Clement, we'll hear from you.
Paul D. Clement: Thank you, Justice Stevens, and may it please the Court: The Fifth Amendment privilege against self-incrimination safeguards the integrity of the criminal trial process and ensures that an individual is not convicted on the basis of a coerced confession. But the privilege against self-incrimination is not a direct limit on the primary conduct of the law enforcement officers. This is not to say that there are no substantive constitutional limits on what law officers may do to obtain information or to secure a confession. But those limits are to be found in the Fourth Amendment and in the law of substantive due process, not in the Fifth Amendment self-incrimination privilege--
Anthony M. Kennedy: So beating a prisoner to compel a... a statement is not a Fifth Amendment violation.
Paul D. Clement: --That's right, Justice Kennedy. It's not a Fifth Amendment violation. It very well might be--
Ruth Bader Ginsburg: But it could be a Fourteenth Amendment violation.
Paul D. Clement: --It very well... Justice O'Connor, it very well could be a Fourteenth--
Ruth Bader Ginsburg: And very likely would be. Is there some intent element in that for the shocks-the-conscience--
Paul D. Clement: --Well, I think generally, at least as I understand this Court's decision in... in Sacramento against Lewis, in these kind of executive action contexts where things are ongoing, I think there is some kind of intent element. I think that--
Ruth Bader Ginsburg: --It's not enough, you think, to find that the officer should have known that you couldn't ask questions in the manner that was done here under these circumstances, and that to proceed gives rise to an inference of intent.
Paul D. Clement: --Well, I'm not sure how intent would need to be proven in any particular case, but I would say the critical difference between the Fifth Amendment inquiry and the Fourteenth Amendment inquiry, when it's... when it's done in the context of the admissibility of a coerced confession, is in that context, what the courts are taking into account is the effect on the integrity of the trial process of using a coerced confession. It's a different calculus, though, when you're trying to regulate primary law enforcement conduct because it strikes me that not everything that a law enforcement officer could do to coerce a confession... there... there may be some acts that may be sufficiently problematic that you'd certainly want to keep the confession out of the trial.
Anthony M. Kennedy: What about the order of a trial judge in a civil case who orders the witness held in contempt and confined unless he testifies, and... and there's a valid Fifth Amendment privilege that the judge is overlooking? No Fifth Amendment violation there?
Paul D. Clement: No. I don't think there's a Fifth Amendment... I don't think there's a complete Fifth Amendment violation. The courts intervene there to protect the privilege.
Anthony M. Kennedy: So, if you go in and you want a writ of habeas corpus and you don't mention the Fifth Amendment.
Paul D. Clement: You mention the Fifth Amendment, but I think the important thing is the Fifth Amendment in this context works a... a bit like the takings clause. And Justice Souter, for the opinion for the Court in Balsys, noted that the self-incrimination privilege is unusual because it's not purely and simply binding on the government. It doesn't say that in all contexts, the government cannot coerce confessions. What it says--
Anthony M. Kennedy: Well, if there's a 1983 suit against a judge in... in this hypothetical case, what's... what's the violation?
Paul D. Clement: --Well, typically those cases have been dealt with on... on habeas. And what I would say is--
Anthony M. Kennedy: Suppose it's a 1983 suit.
Paul D. Clement: --If there's a 1983 suit in that context, I actually don't think a 1983 suit would lie in that context.
David H. Souter: Why wouldn't there be a 1983 suit provided that... and I think this is the assumption of Justice Kennedy's question... provided that the witness had invoked the Fifth Amendment? There would be a 1983 action there because that is one at least of two instances in which we allow the Fifth Amendment to have an application in anticipation. We say if he raises it, and they don't come forward with immunity, we're not going to let this entire process go forward to no avail since nothing can ever be admitted in evidence anyway. The fact is we... the... the rule allowing it to be raised in anticipation I suppose would be the predicate for 1983 liability here. That's not this case, but that... that would be true in the... in the case of the... the civil example that Justice Kennedy gave, wouldn't it?
Paul D. Clement: I think that's a very good point, Justice Souter, and the Court has also treated in the penalty context--
David H. Souter: Well, is it good enough so that you concede there would be 1983 liability there; i.e., that there would be a violation of the Fifth Amendment in that case?
Paul D. Clement: --I don't think so, but I think it would--
David H. Souter: Not that good.
Paul D. Clement: --at least be a better case. But as I was trying to say--
Anthony M. Kennedy: Is there any violation in the case that I put, any constitutional violation? I mean, that's... that's extraordinary.
Paul D. Clement: --There is a... there is a... there... what there is is there is an ongoing interference with the Fifth Amendment right that the courts will vindicate, but there isn't a complete constitutional violation. And I think the critical distinction is that, as... as Justice Souter said for the Court in Balsys, the privilege against self-incrimination is not purely and simply binding on the government. The government can compel testimony in exchange for a valid grant of immunity. What it can't do is compel testimony and attempt to use it in a criminal case. And--
Stephen G. Breyer: Well, maybe the... the point where it would make a difference I guess... nobody is talking about weakening or overruling Miranda. We have Miranda on the books, and Miranda set some technical requirements. You have to give a warning. Now, a failure to give a warning, pure and simple, is not going to hurt anybody if that's never used in trial, so there isn't 1983 damages, unless you beat the person up. Then there is. And that comes under the Fourteenth. But there are a set of cases where it will hurt people. The set of cases where it will hurt people is where because they violated Miranda but didn't beat him up, and got a statement, they kept him in jail. That's rather like the case Justice Kennedy's thinking of.
Speaker: So there he is in jail for a week or a month and he's been hurt, all right. And the question I guess is... it's really not this case, but the question is, is there going to be a 1983 action in that kind of case?
Stephen G. Breyer: And if you say it comes under the Fifth Amendment, the answer is going to be yes. And if you say it comes under the Fourteenth Amendment, the answer is going to be no. I don't know if we should... it seems to me what we're going to decide in this case is effectively going to decide that.
Paul D. Clement: --No. I don't think that's true. I think that, for one thing, if the person is imprisoned on some basis, that may raise an independent Fourth Amendment violation. There may be other--
Stephen G. Breyer: Then he goes under the Fourth, and he claims he's wrongly seized and imprisoned because they got this statement out of him in violation of the Fifth. That's... I mean, this is... this is what's... what's worrying me is not so much this case, but what we're going to write and the implications of it.
Paul D. Clement: --And... and I think that this Court has already clarified in Balsys that what you need for a self-incrimination violation is both the coercion of the testimony and the use of it in a criminal case.
Anthony M. Kennedy: But may I just interrupt, Mr. Clement? Supposing there's a witness, a reporter or somebody, who claims a... a privilege against divulging information, and that... and the court holds him in contempt and locks him up for 30 days or something, and he claims he... his Fifth Amendment right was violated, you'd say there's no Fifth Amendment violation.
Paul D. Clement: I would say there's no... there's no damages action. Of course, he could get--
Anthony M. Kennedy: So how could he get out of jail then?
Paul D. Clement: --Well, he could get a habeas action to get out because the court would be granting relief--
Anthony M. Kennedy: Well, I... I think--
Paul D. Clement: --to protect the Fifth Amendment--
Anthony M. Kennedy: --With all respect, I think you're evading the point that there... let's assume there's damage. He's... he's locked up, as Justice Breyer says, for 5 days for not testifying, and you say there's no Fifth Amendment violation. I can't understand that.
Paul D. Clement: --Well, in any event, let me just say that the privilege works quite differently in the custodial context. The reason that hypo even comes up is that in the context of a civil trial, the individual has to raise the... the Self-incrimination Clause themselves. And we have a different rule that operates in the context of police custodial interrogation. In that context, the privilege is self-executing. The individual doesn't have to raise it. And... as... the other thing that's different about the custodial context is that in the custodial context, this Court has not insisted on a pre-testimony grant of immunity. They've always held that the exclusionary rules prevent a constitutional violation from occurring. And if I could resort to the analogy to the takings clause. In that context, it's not enough for the government to take property. It's only a constitutional violation if the... if the government simultaneously takes property and refuses to grant just compensation. In the same way, there's no self--
Anthony M. Kennedy: But are you saying that... to go back to a question that was asked earlier, that if there... if the police just take somebody into custody and beat him up in order to get... get him to talk with no intention of using the evidence at all... they're just trying to investigate a crime... is there any constitutional protection against that kind of conduct?
Paul D. Clement: --Yes, and it's the substantive due process protection.
Anthony M. Kennedy: Okay.
Paul D. Clement: And I think to get back to that point, what's important is in the context of trying to protect the integrity of the criminal trial process, I would think the courts would want to be quite careful about what they let into evidence. But in the context of law enforcement officers, they're dealing with other objectives than simply trying to get a confession to secure a guilty verdict.
Ruth Bader Ginsburg: Well, on the facts of this case, should it be analyzed then under the Fourteenth Amendment for coercion--
Paul D. Clement: It--
Ruth Bader Ginsburg: --an activity that might violate the Fourteenth Amendment?
Paul D. Clement: --I think it should, Justice O'Connor, and I would respectfully suggest that that's best done on remand-- Yes. --because, although there is a due process argument in this case, it's nobody's fault that in light of the... the governing precedent in the Ninth Circuit, the Cooper decision, that nobody thought that they had to prove shocks-the-conscience, or any of the factors relevant to a substantive due process inquiry. Again, that's not the way respondents briefed the case, but one can hardly blame them for briefing the case they did, given that the Ninth Circuit had held under Cooper that as long as the conduct was sufficiently egregious to have the evidence be inadmissible, therefore you have a full substantive due process violation. And I think it's--
Ruth Bader Ginsburg: And you disagree with Mr. Robbins who said, but because of the qualified immunity, you wouldn't send this back in any case.
Paul D. Clement: --Well, I... I don't really disagree with him. I think this Court could reach the qualified immunity issue if it wanted to, but I think perhaps the path of least resistance would be to just note that there is a substantive due process limit, and that's something that's best to be resolved on... on remand. I think the important... oh, sorry.
Anthony M. Kennedy: That's all right. You can make that sentence, if you want to.
Paul D. Clement: No.
Anthony M. Kennedy: Okay.
Paul D. Clement: Thank you very much.
William H. Rehnquist: Mr. Paz.
Richard S. Paz: Justice Stevens, and if it pleases the Court: I... I would start with simply the simple observation that the district court made a finding of fact in this case at page... it's 28a and 29 of the petition for writ of certiorari in the... in the appendix. And it goes directly to the issue of what we've been discussing and that is the... the intent. And just if I can back up a little bit procedurally, in argument today, for the first time I heard counsel say that they acknowledge there's no quarrel that there was coercion in this case. In the district court, the entire argument was there was no coercion. At the court of appeals, the entire argument was there was no coercion. At the court of appeals and the district court, the... there was never a discussion or... or even was the case of Urquidez... Verdugo Urquidez cited for the fact of... that this was... the Fifth and the Fourteenth Amendments were only a trial right. Those issues are being heard here for the first time. They were briefed for the first time in the opening brief. Cert was granted in this case on whether there was a violation of the Fifth Amendment, not... the Fourteenth Amendment wasn't even discussed on cert.-- So we've gone through this journey of ever-changing theories of... of liability in this case, but I think we have to go back to the beginning. The district court found at page 28, finally defendants argued that Chavez was not attempting to abridge the right against self-incrimination to... to exact... extract self-inculpatory data or leads. And the court goes on to then describe what was argued by the defense, that Mr. Chavez was there simply to find out what happened. The court directly rejected that.
John Paul Stevens: Mr. Paz, I'm sorry. I don't... your page 28 in the cert petition?
Richard S. Paz: It's 28a in the appendix of the... of the petition for cert, yes, Justice Stevens.
John Paul Stevens: And where? I didn't... I don't find it on that page.
Richard S. Paz: It starts at the... at approximately the... the bottom of the page.
John Paul Stevens: "Finally defendants argue #"?
Richard S. Paz: Yes.
John Paul Stevens: Okay. I'm with you.
Richard S. Paz: Yes. So the district court carefully looked at the evidence that had been presented, and the district court decided the case really because the testimony of Chavez at the time the tape recordings that he made on the day of the incident and his deposition testimony... he said simply, I'm investigating the crime. I was there to investigate what... the crime had been committed, the crime of attempted murder on two police officers on the theory that somehow or other this farm worker had taken away the officer's gun and was going to use it on the officers when they shot him. That was the core of the case. That was all of the evidence in the case. The subsequent declarations that were submitted were only submitted after... after Mr. Martinez submitted a motion for summary judgment that as a matter of law, using all of the evidence provided by the defense and giving them the benefit of the doubt on all the evidence, that there was a violation of the Fifth and the Fourteenth Amendment.
Antonin Scalia: Mr. Paz, let me... let me tell you why I have difficulty with the proposition which you're urging, which is that any coercion that would suffice to require the confession to be excluded from... from trial is also a coercion that violates the Fifth Amendment, not... leaving substantive due process aside. Suppose you have a situation in which a... a felon has taken a hostage and buried the hostage somewhere, and suppose that it is possible for the police official to use a degree of coercion which would not shock the conscience. It isn't beating the person with a rubber hose, but let's say failing to give a Miranda warning, or using a... a sort of trickery that... that would amount to coercion, threatening perhaps, you know, if you don't confess, your brother will be prosecuted or something like that. It would be sufficient to exclude the testimony from the confession from the trial, but the policeman doesn't care about that.
Speaker: He wants to save the life of the... of the hostage who's been... who's been buried.
Antonin Scalia: Now, you would say that that... that policeman by extracting that confession has violated the Fifth Amendment.
Richard S. Paz: There may be a violation, and... and I would agree that most likely if... if it was in violation of Miranda, there would be... there would be no... it would not be admitted into a criminal case. Maybe... it may be under the Quarles exception.
Antonin Scalia: What... you'd say that the person would... would have a... a 1983 action against the policeman?
Richard S. Paz: No. No, I think clearly that's the kind of a case in which qualified immunity was designed to prevent. Qualified immunity gives as... as it did in... in--
Antonin Scalia: Only because of qualified immunity?
Anthony M. Kennedy: Well... well, let... let's assume that we decide the case, and then this happens a second time.
Richard S. Paz: --Then... then clearly--
Anthony M. Kennedy: You have to answer Justice Scalia's question. You can't get away on qualified immunity.
Richard S. Paz: --Oh, no, no. I would say-- [Laughter] I... I would say Quarles gives us the direction. When there is an immediate danger, when there's a danger to the public, then clearly there would be no constitutional violation. The Court has already made that decision. I... I don't think that that's really an issue that we have to struggle with.
Antonin Scalia: You can violate the Fifth Amendment when there's a danger to the public?
Richard S. Paz: That's what Quarles, I believe, says. Quarles says that... that the Miranda violation was not... was not sufficient. And I... as I... as I recall in Quarles, the evidence was admitted against him. He... he said, the gun is over there, and that evidence came in to prove the violation of... of possession of a weapon. So I think that the Court implicitly said that we're... in this emergency situation, that there is no... no Fifth Amendment--
Antonin Scalia: You... you think this applies not only to the... the unique aspect of the Fifth Amendment that... that Miranda constitutes, but to all Fifth Amendment violations.
Richard S. Paz: --No. What I... I think once it becomes coercive, once it becomes physical, once it becomes... then I think that you would interfere with the core values of... of the Fifth Amendment.
Anthony M. Kennedy: Justice Scalia's hypothetical asked about coercion. There was no coercion in Quarles. There was just an absence of Miranda warning. Forget Miranda. Let's just talk about coercion. Is there a Fifth Amendment violation in the case that he put where there was... there's an element... there's a... there's a degree of coercion? There's no Miranda warning. That's out of the case. There's no sovereign... qualified immunity.
Antonin Scalia: Coercion to keep it out of trial.
Richard S. Paz: I... I would say yes that there is a Fifth Amendment violation. The question then would be, what is the remedy? Under those--
Antonin Scalia: --section 1983.
Richard S. Paz: --No.
Antonin Scalia: I mean, if it's a Fifth Amendment violation, you can sue the policeman.
Richard S. Paz: Under those circumstances--
Antonin Scalia: Well, this person who goes to prison for... for putting this person in a... in a grave begins a suit when he's in prison suing the... suing the policeman.
Richard S. Paz: --And I don't believe that's... that would be the conclusion because the remedy would not be appropriate because there had been, as we saw in... in Saucier versus Katz, there's a situation in which the police have to act, and so the police act if it's reasonable, even if it's a reasonable mistake, even if they have the wrong guy and they try to coerce the wrong person, it may be reasonable under an emergency circumstance.
Antonin Scalia: I see. So let's assume somebody is... you think he's going to blow up the World Trade Center. I suppose if... if we have this necessity... this necessity exception, you... you could beat him with a rubber hose.
Richard S. Paz: I would hope not, Your Honor.
Antonin Scalia: Oh, it's necessary.
Richard S. Paz: No. I think--
Antonin Scalia: Since when is... is necessity a... you know, a justification for ignoring the Fifth Amendment?
Richard S. Paz: --Your Honor, only in the limited situation. I think the first hypothetical you gave me... gave us was you simply were going to ask him questions repeatedly. Now, I... I don't think the rubber hose example was before me.
Antonin Scalia: Do you know... okay. Do you know any of our... any of our cases that... other than Miranda which, you know, is... is in a field by itself, do you know any of our cases that say that there is a necessity exception to the coercion prohibition of the Fifth Amendment?
Richard S. Paz: Not at all, Your Honor.
Stephen G. Breyer: So maybe the answer would be that... that it's not... the Fifth Amendment... the... the Miranda rules are methods of enforcing the Fifth Amendment so that if all is violated in... in Justice Scalia's hypothetical is a Miranda rule and the person is not proceeded against in court and the person has not been physically injured in any way and has not suffered any real harm except not being read a right that didn't matter anyway, he would have no damages.
Richard S. Paz: That would be correct.
Stephen G. Breyer: So he could bring his lawsuit, but he'd gain nothing.
Richard S. Paz: I would agree with that analysis.
Antonin Scalia: Except that my hypothetical was not Miranda. My hypothetical was that he was coerced in some fashion other than the failure to give a Miranda warning, and short of beating with a rubber hose.
Anthony M. Kennedy: Yes.
Richard S. Paz: The distinct... the distinct difference in this case is... and I understand that the exigence is... the exigent... the... the terrorist situation is a difficult one. It's not our case. Mr. Martinez was riding a bicycle home.
Stephen G. Breyer: It's not your case. That's right.
Richard S. Paz: There was no call. There was no crime. There was nothing that had happened except he was riding his bicycle home. So we really can't... I don't think that this is an appropriate vehicle. There may be such a case that will at some time--
Ruth Bader Ginsburg: Well, maybe this is a Fourteenth Amendment case, not a Fifth Amendment case at all.
Richard S. Paz: --I did... I did consider that. And... and I think clearly it is a Fourteenth Amendment violation under all the cases--
Ruth Bader Ginsburg: Was it tried on that basis--
Richard S. Paz: --Yes.
Ruth Bader Ginsburg: --presented on that basis?
Richard S. Paz: Yes, Justice O'Connor, it was. It was... it was... that was the allegations from... from the beginning. But... but--
Stephen G. Breyer: I don't see why the Fourteenth. I mean, the Fourteenth... the Fifth applies to the States because it's incorporated in the Fourteenth.
Richard S. Paz: --Correct.
Stephen G. Breyer: And... and therefore, if in fact you violate the Fifth in... in a way that's significant, not just... I mean, causes significant harm, not just you didn't read a Miranda right, but you hurt somebody, then why wouldn't the Fourteenth carry that through to the--
Ruth Bader Ginsburg: --By way of the Fourth Amendment.
Richard S. Paz: Yes. I believe it does. I believe the history... and the history... the early cases, the... the Bram case in 1897 began with the concept of the... of the Fifth Amendment protecting all of the rights. And of course, Bram was a case in which... it was against the United States. But as... as... there's an evolution that I've... I've seen through our cases that... that show that the Fourteenth Amendment, once it was incorporated, it actually incorporated the Fifth Amendment privileges. It actually... the Fifth Amendment was really the... the core values of what the Constitution meant to embody. It goes back to... Bram cites the early... early cases in England where, although the right against self-incrimination was an evidentiary rule, in Bram they... they laud the fact that it became a constitutional rule, that it became immutable so that no act of Congress... as we decided in Dickerson not too long ago, no act of Congress could change that. So--
Ruth Bader Ginsburg: But isn't it clear by now in our cases that if a policeman uses excessive force that rises to the level of a Fourth Amendment violation, that we will address it under that amendment, that the Fifth Amendment, the language of it refers to use in trial of the testimony? And... and you don't have that limitation--
Richard S. Paz: --I would--
Ruth Bader Ginsburg: --under a substantive due process claim.
Richard S. Paz: --I would disagree with you on one point, and that is the... the language of the amendment talks about a criminal case, and in our brief, we did talk about the meaning, the distinction between a criminal trial and a criminal case. And all of the... all of the language... the most recent is in Hubbell. There's the discussion about the fact that the Fifth Amendment covers... the values of the Fifth Amendment covers everything from civil to administrative to bankruptcy cases. The Arnstein case in 1923 talked about the Fifth Amendment protecting a bankrupt person in a bankruptcy proceeding, not even involving a criminal proceeding at all. So the extension of the Fifth Amendment goes to really the core values. We just don't force people to talk, and the State can't do it. And--
Antonin Scalia: Excuse me. I... you... you mean... you say it extends to a bankruptcy proceeding. You mean you can refuse to provide testimony that can be used against you in a bankruptcy proceeding?
Richard S. Paz: --That was the holding in Arnstein in... in 1923, and a bankrupt person who was under the bankruptcy proceeding simply said, I have a right to remain silent. I don't want to answer these questions. The court upheld that right in the bankruptcy proceeding. So early law certainly didn't... didn't say it had--
Antonin Scalia: Simply because he didn't want to answer the questions, or because--
Richard S. Paz: --They may--
Antonin Scalia: --the... the questions would incriminate him--
Richard S. Paz: --That's correct.
Antonin Scalia: --in a criminal proceeding.
Richard S. Paz: That's correct.
Antonin Scalia: Well--
Richard S. Paz: But... but there was no criminal proceeding--
Antonin Scalia: --Well... yes. There wasn't any yet pending. I mean, I think we all understand that you... that you acquire some pre-trial Fifth Amendment rights to... to remain silent, but whether that means that there has been a Fifth Amendment violation before the entrance is... evidence is introduced in trial is... is a separate question.
Richard S. Paz: --I--
Antonin Scalia: Nobody questions that... that there are some aspects of our Fifth Amendment law which... which allow you to plead the Fifth Amendment before the evidence has been introduced in trial.
Richard S. Paz: --And... and once the... the right has been given to the... to the American people to plead the Fifth Amendment in any pre-trial proceeding, including an... an interrogation at... after a... after a shooting such as this, and after the person is the sole suspect of a horrible crime, then obviously that is part of the criminal case. That is part of the entire criminal process. If we would say we only have a Fifth Amendment right to remain silent if we introduce it into a court... into a court proceeding, then Mr.... persons like Mr. Martinez who were never charged with a crime would have no remedy.
Antonin Scalia: But it doesn't have to be part of the criminal case. I mean, as... as your bankruptcy example indicates.
Richard S. Paz: I agree. I agree, Justice Scalia. I think it's important that we try to focus on what really are the bright lines here. We have three bright lines that were violated by... by Sergeant Chavez in this case. The first is clearly coercion that goes back to... to the early cases. The second bright line is that there was... there was an invocation in this case. Mr. Martinez twice said, I don't want to talk. Leave me alone until they give me medical treatment. There was invocations implicitly. When he first opened his mouth, he says, leave me alone. Leave me alone. I'm dying. Those are the first words out of his mouth. That's an invocation. No reasonable police officer, no... no basically trained police officer could believe that questioning a fellow in his condition was permissible.
Anthony M. Kennedy: This... this question is somewhat like Justice Scalia's question. Suppose the same facts so far as the hospital was concerned, but that the... that the incident involved a kidnapping and the injured person, your client, was a witness to the kidnapping.
William H. Rehnquist: We wanted to know what the kidnapper looked like so we could get the child back.
Richard S. Paz: Then it's clearly... he's not a suspect. Clearly, it... questioning is... is obviously needed. It's necessary. Of course. But... but--
Anthony M. Kennedy: Well, if... if the questioning... and suppose he says, go away, I'm sick, I'm sick. And they said, no, no, we want your answer. Why is there coercion in... no coercion in that case--
Richard S. Paz: --Because he's--
Anthony M. Kennedy: --but coercion in your case?
Richard S. Paz: --Because he's not a suspect. Because he's... he isn't the sole--
Anthony M. Kennedy: But that's... that's a Miranda question.
Richard S. Paz: --I think not.
Anthony M. Kennedy: And... and it's a... well, it's also a basic Fifth Amendment question.
Richard S. Paz: It is.
Anthony M. Kennedy: But why isn't... why isn't the element of coercion the same in each case?
Richard S. Paz: Because the... the constitutional obligation. When the person is a suspect, the constitutional obligation rises above. That's the difference.
Stephen G. Breyer: Well, that... for purposes of a damage action, not for purposes of Miranda, or what's admissible. But for purposes of a Miranda action, should a suspect be in a better position than a totally innocent witness insofar as the police beating him up is concerned?
Richard S. Paz: No, I would think not.
Stephen G. Breyer: No. All right.
Speaker: Well, if they're... if they're the same, then I... I guess it would be... you'd get to the same result.
Stephen G. Breyer: If they had beaten him up or been coercive, it should be the same problem whether he's the witness or the suspect. And if they've gone past whatever point is reasonable, I guess there should be damages. And if they're doing it for a good reason because they want to stop an attack or something, well, that's just the way it is. And... and that's... I'm trying to figure out if that's what the law is and what the right words are to get to that place and how you deal with this mass of... of constitutional rules, if... if that's the proper result.
Richard S. Paz: I think the proper result is... is given... given Justice Kennedy's hypothetical, the proper result is if this is a... a witness who has information about some exigent circumstance, then there... the Fifth Amendment doesn't attach at all. And obviously the officer is not going to use leading questions, coercive questions to get information. The basic concept of getting information under those circumstances is you want it to be trustworthy. You don't want the officer putting words into the person's mouth and brow-beating them to come up with something that's a bad lead. So obviously we want to have the kind of questioning that would be, in fact, seeking the truth as opposed to putting words into someone's mouth as what occurred in this case. The... I'd like to address a point that's been raised, and... and it may not be totally necessary. I'd just like to make the distinction that the... the basis, the entire heart of the discussion that coercion is somehow permissible unless the cases are introduced into a criminal case or into a criminal trial are... are the... the immunity cases. In the immunity cases, they... they... I believe that the defense has... or that the petitioners have totally confused the grant of immunity and coercion in a public trial after a grant of immunity where a person is told, you must answer the questions. And... and the distinctions is one is an inquisitional situation where if the officer has a person alone and they're forcing them to answer questions, there is no public trial, there is no judge there to make sure that they're... they're not being... there is no overreaching, there is no brow-beating. The person who was even under a grant of immunity can say, I'm not going to talk, and face the consequences of going to jail and sit in jail with dignity and say, I'm not going to talk. I believe that it's more important to assert my right not to speak than to be... than... than sitting in jail. Our law still doesn't allow the court or the jailers to use coercion to extract their statement. A person in this country still could have the dignity to say I don't want to speak and I'll take the punishment, and if it's just punishment, that it's been done by a court, then that is not coercion, the kind of inquisitional coercion that this... that this Court and the United States has always said we don't tolerate. Are there any other questions?
Ruth Bader Ginsburg: Going back to your earlier distinction between the suspect and a witness, if someone is suspected of kidnapping a child, and that child is not going to live without some medication... I believe this example was brought up in one of the briefs... and the suspect, whatever answer, will certainly be incriminating, the police may not exercise any coercion to get the suspected kidnapper to tell where the child is so the child could get life-saving medication?
Richard S. Paz: I believe that there can be some questioning, and I think that the questioning has to be... even if it's forceful questioning, there must be limits. And it's... certainly it's a balance because it has to take into account what is the circumstance of this person. The danger in saying I agree with that hypothetical, Your Honor, is that what if the person is the wrong person. What if the suspect really isn't the person who kidnapped the person? What if they're just wrong and they got the wrong person? That's the danger, and that's why we have to--
Ruth Bader Ginsburg: And on the other side is... is the life of a child.
Richard S. Paz: --That's correct. And it's... it's always a difficult choice, but we have... we have to--
Antonin Scalia: --it's difficult at all if they know that this is the fellow that did the... they have all sorts of evidence. They know this is the guy that... that buried the child, or deprived the child of medication or whatever. It's not a hard question at all.
Richard S. Paz: --Then I think... I think that there is... we have to look at Quarles for guidance and, again, it has to be the degree of the... the degree of coercion that is permissible. It's difficult to say that any coercion is permissible. But again, given... with the limited hypothetical and limited facts, it's... it's difficult to make a judgment at this point.
Antonin Scalia: Mr. Paz, what do you... what do you do with the Murphy case that's relied upon so extensively by... by Mr. Robbins? As I understand that case, it was a State legislative commission which accorded immunity to the witness under State law, but of course could not accord immunity under Federal law. And we held that the witness, nonetheless, had to testify, and we said, of course, if the feds try to use the evidence, it will not be admissible because it was... it was obtained under coercion. But we, nonetheless, allowed the State to compel the testimony. Now, were we allowing a Fifth Amendment violation?
Richard S. Paz: No, Your Honor. That... that was, as I understood, that the... the use immunity that was granted in... in Waterfront was extensive with the privilege. It was allowed... that is, as I understand the reading of the case, was that the privilege that... that the... the immunity that was granted was sufficient to cover both any State prosecution as well as Federal prosecution.
Antonin Scalia: No, no, no. That wasn't the case. That was the whole problem. The State could not grant immunity from Federal prosecution. It... it granted immunity only from State prosecution. And we said, nonetheless, the State could... could lock the person up until he testified. And the only consequence would be that if he did testify, it would not be introducible in Federal trial because it... it had been coerced. Now, I... you know, it's a bizarre case, but it does seem to stand for the principle that Mr. Robbins asserts, which is that there's no Fifth Amendment violation until the evidence is introduced.
Richard S. Paz: We all make mistakes, Your Honor. [Laughter]
Antonin Scalia: You think... you think that was one of our mistakes.
Speaker: [Laughter]
Stephen G. Breyer: Did you... did you come up anywhere in your... in your research on this with anything that suggests that... that once the person is a suspect, and once he's in custody of the police, that the criminal case has begun?
Richard S. Paz: Yes.
Stephen G. Breyer: Or is it clear that that isn't? Is it clear that the criminal case that the Constitution refers to is... is not really begun until it's what we'd call technically is a criminal case, the filing, you know, indictment, or... et cetera?
Richard S. Paz: I... I think there was good language in... in Colorado versus Connelly. Justice O'Connor wrote a concurring opinion I think that covers the point quite well that said that... and there was also the--
Stephen G. Breyer: It says that... what? That the criminal case had begun at the time he was in custody?
Richard S. Paz: --As I recall, the... the discussion was that there had been an argument that the... that Mosley's statement... that that by using Mosley's statement, because there had been no police coercion, that it was permissible because the purpose of the... of the rights, the Fifth Amendment, was to prevent police misconduct and coercion. And... and in that context there was a... there was a discussion about... that the... that the... that there was... that because the rights protect outside of the criminal case and outside of the trial, that there was no... there would be no deterrence. There would be no reason to enforce it at that point. Also there was Michigan versus Tucker. Both Michigan and... and Colorado versus Colony... Connelly both discuss about a two-part inquiry. Should... should we... and the Court indicates in both of those cases that there's an analysis of whether the police officer conduct violated the Fifth Amendment, and then secondly, what is the remedy. So really, those two cases talk about the difference between the right pre-trial in the custodial interrogation setting, as well as... as does Miranda, and the difference between the remedies that the court considered. Any further questions? Thank you.
William H. Rehnquist: Thank you, Mr. Paz. Mr. Robbins, you have, I think it's, 3 minutes.
Lawrence S. Robbins: Thank you, Mr.... Justice Stevens. Let me just quickly make a couple of points. It seems to me that petitioner can win this case the hard way or the easy way. The easy way is recognizing that this body of law is, as one of the members said this morning, a complex of constitutional issues with cross currents that cut in a variety of directions, that in light of Verdugo Urquidez, in light of Sacramento against Lewis, it cannot be said that any of these constitutional principles was sufficiently clearly established to warrant the rejection of qualified immunity. But I want to win it the hard way. First, because under Sacramento against Lewis, the standard for substantive due process is intent to harm. That wasn't pled. That wasn't tried. There's no such argument before you today. No one thinks that if Sacramento against Lewis applies, there can be a substantive due process claim at all. That's why it wasn't in the complaint. And no one here before you is suggesting intent to harm. Now, on the Fifth Amendment, Justice Kennedy, I'd like to take one more crack at the concern that you've articulated because I think it is... it is in fact possible to square those concerns with the holding in Murphy against Waterfront Commission which, as far as I can tell, is perfectly good law and consistent with what this Court said in footnote 8 of Balsys about the fail-safe of use immunity provided directly by the Fifth Amendment. So long as the government has not compromised the availability of use immunity under the Fifth Amendment, there hasn't been a Fifth Amendment violation. In each of the penalty cases that are suggested by your hypothetical, that's what the government has done. They have said to the witness, you may not have immunity. You may not assert your Fifth Amendment. If you assert your Fifth Amendment right, we're going to put you in lock-up right now. The Court has consistently said, you know, if you forfeit the use immunity and actually put a guy in jail because he insists on it, that's as good as use. That's a protection that stems from the Fifth Amendment itself. And that's... that explains all of the so-called penalty cases. The police... the Garrity case in New Jersey, the two Lefkowitz cases out of New York. That explains... what is, in fact, going on there is someone is being punished or penalized for the assertion of a privilege, including the right against use. But as long as the fail-safe in the words... Justice Souter, that you used in... in footnote 8 of Balsys, as long as the fail-safe of use immunity has not been compromised, as it has not been in this case, there is not yet a full Fifth Amendment violation, which can only happen when there's a use in a criminal case. And that is exactly the point that this Court in Verdugo Urquidez said in the passage that the Ninth Circuit decided to call dictum and ignore. That was a big mistake. And on that ground alone, it's the Fifth Amendment portion of its decision--
John Paul Stevens: But, Mr. Robbins, why couldn't... why couldn't--
Lawrence S. Robbins: --that should be reversed at the first threshold.
John Paul Stevens: --Why couldn't you view the continued questioning under the circumstances of this case as tantamount to punishment when you have locked somebody up who won't answer questions?
Lawrence S. Robbins: Well, I... I think because... well, for one thing, the availability of use immunity is still there. What you... what I think it would... what I think... what I think it would amount to is continued coercion of a statement which arguably at some threshold, once you cross it, does indeed become too coercive to render the statement admissible. But that's when the Fifth Amendment fail-safe steps in and says, you may not use it. That would violate the Fifth Amendment. But because the fail-safe wasn't compromised in this case, as it was in the line of cases suggested by Justice Kennedy's hypothetical, there cannot be a Fifth Amendment, and we don't even have to reach the question of qualified immunity.
John Paul Stevens: Thank you very much, Mr. Robbins. The case is submitted.